Citation Nr: 0816107	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  03-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from September 1959 to June 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In May 2005 and July 2006, the Board remanded the appellant's 
appeal for further evidentiary development.


FINDING OF FACT

The preponderance of the probative medical evidence is 
against finding that the veteran has a low back disorder that 
is due to any event or incident of his service, and arthritis 
of the lumbar spine was not manifested to a compensable 
degree within one year following the veteran's separation 
from active duty.


CONCLUSION OF LAW

A low back disability was not incurred nor aggravated as a 
result of active military duty, and lumbar arthritis may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
An August 2006 2005 letter informed the claimant of the need 
to submit all pertinent evidence in his possession, and that 
correspondence provided notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  The claim was readjudicated in a January 2008 
supplemental statement of the case.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication. 

Factual Background

The service medical records show that the veteran was treated 
in October 1961 for a left hand laceration following a car 
accident.  No reference to a low back disorder was recorded.  
The appellant's involvement in the car accident is documented 
in an October 1961 edition of the Savannah Evening News, 
however, in describing the injuries sustained by the various 
parties the article does not discuss that any party injured 
his back.

A September 1962 treatment record, however, notes complaints 
of back pain since last October.  November 1962 and May 1963 
medical records include complaints of chronic back pain for a 
period of one year.  A June 1963 health record shows that no 
defects were present.  

Review of the veteran's June 1963 separation examination 
shows that his spine was clinically evaluated as normal.  

Postservice private medical records show evidence of back 
treatment beginning in the early 1990's.  An October 1994 
medical record from Wilmington Island Family Medical shows 
complaints of low back pain since mowing lawn a few weeks 
earlier.  A December 1996 letter from Dr. German shows that 
the veteran was seen following a work-related lifting 
accident; a left hip disorder was diagnosed.  The letter 
added that the veteran's job required a fair amount of 
lifting.  

A May 2000 letter from the Whitemarsh Chiropractic Clinic 
indicates that since the veteran had six lumbar vertebrae he 
suffered from structural weakness in the lumbo-sacral area.  
The diagnoses included chronic arthritis, degeneration of the 
lumbar "IVD" (intervertebral disc), sciatica, and coccygeal 
subluxation complex.  An August 2000 medical note from Dr. 
Demicco shows that the veteran had complained of back 
problems for approximately 30 years, since being involved in 
a "bad automobile accident."  The report of an August 2000 
magnetic resonance imaging from Candler Hospital shows lumbar 
spondylosis with diffuse degenerative lumbar disc disease, 
moderate broad based disc protrusion at L3-4, and borderline 
acquired lumbar spinal canal stenosis L3-4 and L4-5.  

A February 2003 letter from Dr. Demicco shows that he had 
reviewed "office notes and medical reports" from the 
veteran's military service.  Concerning the veteran's 
complaints of low back pain, Dr. Demicco noted that "this 
happened during a time when he was in the service and this is 
well documented in the notes he provides for me."  Dr. 
Demicco noted the specific circumstances surrounding the 
veteran's in-service automobile accident, including that the 
vehicle, traveling at a high rate of speed, hit a tree and 
flipped over.  The veteran informed him that he was thrown 
from the car with the bodies of multiple other passengers 
landing on top of him.  Dr. Demicco indicated that "[a]gain 
this is well documented."  After examining the veteran, the 
physician supplied a diagnosis of low back pain "which is 
related to the trauma of the [in-service] automobile 
accident...."

The veteran was afforded a VA medical examination in November 
2005.  The examiner noted that he had reviewed the veteran's 
claims folder to include his service medical records which 
documented the accident and subsequent visits for lumbar 
pain.  The veteran gave a history of being involved in a high 
speed motor vehicle accident in 1962.  He complained of daily 
back pain every day since the middle 1960's.  He also gave an 
employment history of working in a job for the past 20 years 
which required moderate amounts of lifting.  He was also 
noted to have been significantly overweight since the late 
1960's.  Lumbar degenerative disk disease was diagnosed.  The 
examiner opined that given the number of years since the 
veteran's service separation and that lack of obviously 
chronic findings on the 2000 MRI report, it was much more 
likely that his current back pain was due to a combination of 
his prolonged obesity and a job requiring significant amounts 
of lifting.  He opined that it was less than 50 percent 
likely that the claimant's current back problems were caused 
by the motor vehicle accident experienced by the veteran in 
the early 1960's or other identified issues during military 
service.  

The same VA physician who examined the veteran in November 
2005 supplied an addendum report in February 2007.  He again 
observed that the service medical records noted a motor 
vehicle accident in 1962 with subsequent low back pain 
treated in 1963.  He also mentioned that the separation 
examination conducted in June 2003 [sic] noted no back-
related abnormalities.  He added that no postservice back 
problems were treated until 1995.  

The VA physician also commented on the February 2003 letter 
from Dr. Demicco, noting that the physician opined that the 
veteran's low back disorder was caused by his 1962 [actually 
1961] motor vehicle accident.  The VA physician observed that 
this opinion was provided apparently based upon history 
provided by the veteran, and without mention of a pattern of 
either intervening symptoms, time, or any intervening 
treatment.  The VA physician expressed his disagreement with 
the opinion rendered by Dr. Demicco about the etiology of the 
veteran's low back disorder.  He mentioned that there was no 
evidence of chronicity of the back disorder from 1963 to 
1995, and pointed out that during that time the veteran had 
had a physically strenuous job.  The VA physician opined that 
it was less than 50 percent likely that the veteran's current 
lumbar spine disorder was due to the in-service motor vehicle 
accident which occurred in the 1960's.  

Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.
 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).
 
Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
 LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 
 Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

Analysis

A private physician, Dr. Demicco, has provided an opinion 
which attributed the veteran's back problems to his military 
service; specifically to his involvement in an in-service 
motor vehicle accident.  While the physician indicated in 
February 2003 that he had been provided "office notes and 
medical reports from the military," his opinion, as noted 
above, is inadequate as it is unsupported by clinical 
evidence.  

While the veteran was treated for a finger laceration in 
October 1961, while an October 1961 medical record referred 
to the veteran's recent involvement in a "wreck," and while 
the veteran was treated in-service for back pain, no where do 
the service medical records document that he suffered a back 
injury inservice.  Moreover, while back pain was diagnosed 
in-service, at no time was a back disability diagnosed while 
the appellant served on active duty.  In this respect, it is 
well to note that pain alone is not a disability.  Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal 
dismissed in part, and vacated and remanded in part, sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

In contrast, a VA examiner, following examining the veteran, 
and after reviewing the claim folders, opined that lumbar 
degenerative disk disease was unlikely related to his 
military service, and that the appellant's current symptoms 
were not related to service.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Here the Board favors 
the VA examiner's opinions expressed in November 2005 and 
February 2007 because they are based on an appraisal of the 
service medical records and all postservice records which 
show that the veteran did not have a chronic back disability 
during his military service.  

The only other evidence in support of the claim are the 
veteran's own statements, as well as those offered by his 
mother (see March 2005 hearing transcript), to the effect 
that his claimed back problems are related to service. 
 However, as laypersons, they are not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of the claimed disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board finds that, because the more probative evidence of 
record is against a link between military service and a low 
back disorder, service connection for a low back disability 
is denied.  

The Board observes that while lumbar arthritis has been 
diagnosed this diagnosis was first made in 2000, many years 
following the veteran's 1963 service separation.  Thus, 
presumptive service connection may not be granted pursuant to 
38 C.F.R. §§ 3.307, 3.309.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to service connection for a low back disability 
is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


